Citation Nr: 1714474	
Decision Date: 05/03/17    Archive Date: 05/11/17

DOCKET NO.  13-19 361	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for prostate cancer, and if so whether the claim for prostate cancer may be allowed.

2.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for hiatal hernia, and if so whether the claim for hiatal hernia may be allowed.

3.  Whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection for gastric ulcer, and if so whether the claim for gastric ulcer may be allowed.

4.  Entitlement to service connection for Parkinson's disease.

5.  Entitlement to service connection for a lung disorder.



REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Carter, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Navy from August 1960 to April 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

A private attorney revoked his representation and withdrew as the Veteran's representative for the issues on appeal in September 2016 after the certification of this appeal.  Subsequently, the Veteran submitted a signed VA Form 21-22 appointing California Department of Veterans Affairs as his current representative. 

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA electronic claims file, to include the June 2011 VA rating decision and VA treatment records dated from September 2010 to April 2015, and February 2014 to June 2015.  These treatment records were obtained and associated with the record since the case was certified to the Board in December 2014.  Accordingly, any future consideration of the case should take into consideration the existence of these electronic records.

A motion to advance this appeal on the Board's docket has been raised by the Board's Acting Vice Chairman.  The undersigned is granting the motion and advancing the appeal on the docket based upon advanced age.  38 C.F.R. § 20.900(c) (2016) ("advanced age" is defined as 75 or more years of age").  As such, this appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a July 2013 substantive appeal, the Veteran requested a video conference hearing before the Board for the issues on appeal.  As of this date, there is no indication of record that the Veteran's request to schedule the Board hearing has been conducted.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Take appropriate steps to schedule the Veteran for a videoconference hearing before the Board in accordance with his request.  After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file must be returned to the Board in accordance with appellate procedures.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the AOJ.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


